 

Exhibit 10.27

INDEPENDENCE REALTY TRUST, INC.

LONG TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD

GRANT AGREEMENT

 

To:  [_______________]

 

You have been granted a 20__ Performance Share Unit Award (the “Award”) pursuant
to the Independence Realty Trust Long Term Incentive Plan (“Plan”).  This
Performance Share Unit Award Grant Agreement (the “Grant Agreement”) sets forth
the potential number of Performance Share Units (each, a “Unit”) that may vest
and be redeemed under this Award and its terms and conditions.  The Award is
contingent upon your acknowledgement and acceptance of the terms and conditions
as set forth in this Grant Agreement and Plan.

 

Grant Date:

[_______________]

Target Number of Performance Share Units:

[_______________]

 

 

The actual number of Performance Share Units that may vest and be redeemed shall
be determined according to the level of achievement of the performance targets
(“Performance Targets”) established by the Committee (as defined in the Plan)
and set forth in Appendix A hereto.

 

Nature of Units:

Each Unit represents the right to receive one share of Independence Realty
Trust, Inc. (“IRT”) common stock or the cash equivalent based on Fair Market
Value (as defined in the Plan) on the date of vesting, pursuant to the terms of
this Agreement, and consistent with the provisions of the Plan, including any
adjustment hereunder or thereunder, as applicable.  The Committee shall
determine in its sole discretion at any time and from time to time through the
date of vesting of the Unit whether any or all vested Units shall be redeemed
with Shares or cash or any combination thereof.

 

 

--------------------------------------------------------------------------------

 

Vesting:

The Performance Share Units awarded pursuant to the terms of this Grant
Agreement, shall be earned upon achievement of the Performance Targets
determined as of the last day of the three-year performance period (the
“Performance Period”).  The Compensation Committee will make a determination on
your satisfaction of Performance Targets within two months of the completion of
the Performance Period (the “Determination Date”), which shall also be the
initial vesting date of 50% of the earned Units.  The remaining 50% of the
earned Performance Share Units shall vest on the first anniversary of the last
day of the Performance Period.  In each case, except as otherwise provided
herein, vesting is contingent upon your continued employment through the vesting
date.  To the extent the Performance Targets are not

met, you will not vest in the Units.

 

The above notwithstanding:

 

(i) if your employment is terminated due to death, Disability, termination by
IRT without Cause or resignation with Good Reason (each, as defined in the your
Employment Agreement) (each, a “Qualified Termination”) prior to the conclusion
of the Performance Period, then such performance period will be shortened to
conclude on the last day of the calendar quarter immediately preceding the date
of such Qualified Termination (a “Shortened Performance Period”).  In such
event, the Compensation Committee will determine within two months after the
date of such Qualified Termination the number of Performance Share Units earned,
if any, for such Shortened Performance Period in accordance with the performance
criteria established for such award.  Your earned Performance Share Units, if
any, will vest as of the date that the Compensation Committee determines the
achievement of such performance criteria and will not be subject to the
additional time based vesting period.  The number of Performance Share Units
vested shall be determined on a pro rata basis by multiplying the number of
Performance Share Units earned by a fraction, the numerator is the number of
days in the Shortened Performance Period and the denominator of which is the
number of days in the original 3-year Performance Period.

 

(ii) if your employment is terminated due to a Qualified Termination after the
conclusion of the Performance Period, any then remaining time-based vesting
period otherwise applicable to earned Performance Share Units will be waived as
of the date of such termination.

 

The above-described special treatment upon a Qualified Termination is
conditioned on your (or, if the case of your death, your estate’s) execution of
a general release of claims against IRT and its affiliates in a form prescribed
by IRT and to such release becoming irrevocable within 60 days after such
termination.  If this release requirement is not timely satisfied, all Units
that would otherwise vest as a result of such termination will instead be
forfeited and you (or your estate, as applicable) will have no further rights
with respect thereto.

 

2

--------------------------------------------------------------------------------

 

Vesting at Retirement

If your employment is terminated due to “Retirement” (as defined below)
Performance Share Units shall be earned and become vested in the following
manner:  

 

(i) If your Retirement occurs prior to the conclusion of the Performance

Period, the Performance Share Units will remain outstanding and be earned based
on actual performance through the end of the Performance Period (in the same
manner as if you had remained employed by the Company) and, once earned, will be
immediately vested.

 

(ii) If your Retirement occurs after the Performance Period, 100% of your
Performance Share Units earned in the Performance Period shall vest upon
Retirement.

 

The above notwithstanding in no event shall you vest in any Performance Share
Units if the Performance Targets are not met.

 

For purposes of this section “Retirement” shall mean your voluntary separation
of employment following satisfaction of the “Rule of 70.”  The Rule of 70 shall
be satisfied upon (1) completion of at least fifteen (15) years of service with
IRT or its related entities; (2) attainment of age 55 and (3) your combined age
and service equals at least 70.  Solely for purposes of clauses (1) and (3)
above, RAIT Financial Trust will be deemed a “related entity” with respect to
IRT. You may separate upon Retirement subject to (i) your providing at least six
(6) months’ advanced notice to IRT; and (ii) your consent to enter into
non-compete, non-solicitation agreement with IRT (including related entities)
for a period of up to three years; and (iii) your execution of a general release
of claims against IRT and its affiliates in a form prescribed by IRT, which
release must become irrevocable within 60 days following such Retirement. Any or
all of the above conditions (i) through (iii) may be waived or modified at the
sole discretion of the Compensation Committee.

 

Performance Period:

Fiscal Years 20__, 20__ and 20__.

 

3

--------------------------------------------------------------------------------

 

Voting/Dividend Rights:

Units will not have any voting rights.

 

Following the 3-year Performance Period, IRT shall establish a “Dividend
Equivalent Account” with respect to those Performance Share Units that have been
earned but which remain unredeemed. If any dividends are paid with respect to
IRT’s common shares, you will receive a credit to your Performance Share Unit
Award Dividend Account equal to the value of the cash dividends that would have
been distributed if you held the number of IRT’s common shares represented by
such unredeemed Units. (No credit shall be made with respect to Performance
Share Units before they are earned at the end of the 3-year Performance Period.)
On the same date that Shares are distributed in respect of such Performance
Share Units, a cash payment will be paid to

you by IRT equal to the value of the aggregate amount of cash credited to your
Dividend Equivalent Account for the corresponding number of common shares
represented by such Performance Share Units. No interest shall accrue with
respect to any cash amounts credited to your Dividend Equivalent Account. If any
unvested Performance Share Units are forfeited for any reason prior to
redemption, the aggregate amount credited to your Dividend Equivalent Account
with respect to such Performance Share Units shall also be forfeited and you
shall not have any rights with respect to any such amounts.

 

Tax Liability and Payment of Taxes:

You acknowledge and agree that any income or other taxes due from you with
respect to the Award issued pursuant to this Grant Agreement shall be your
responsibility.  Unless otherwise determined by IRT, a portion of the Shares
otherwise distributable in respect of your Units will be withheld to satisfy
your tax obligations arising with respect to the vesting or issuance of such
Shares.

 

Section 409A:

Notwithstanding any contrary provision of the Plan or this Agreement, the
delivery of Shares or cash hereunder will be delayed to the extent necessary to
comply with Treas. Reg. § 1.409A-3(i)(2) and may only be accelerated to the
extent permitted by Section 409A of the Code.

 

To the extent any payment under this Award is conditioned on the effectiveness
of a release of claims and the period you are afforded to consider the release
spans two calendar years, payment will be made in the second calendar year.

 

IRT may unilaterally accelerate payment hereunder in connection with a

termination of this arrangement conducted in a manner consistent with the
requirements of Treas. Reg. § 1.409A-3(j)(4)(ix).

 

4

--------------------------------------------------------------------------------

 

Redemption:

Except as otherwise provided below, within 10 days following the vesting of any
Unit, IRT shall deliver one Share in respect of that Unit; provided, however,
that IRT, in its sole discretion, shall have the option to pay you the fair
market value of the Share, which shall be measured as of the date when the right
to the Share became vested, in lieu of delivery of the Share.

 

The above notwithstanding, in the event that the Units vest due to Retirement or
a Qualified Termination (other than due to your death) after you have met the
age and service requirements described in the definition of Retirement, Shares
will be distributed in respect of 50% of any earned Units within two and
one-half months following December

31, 20__1 (to the extent not already distributed prior to such Retirement or
Qualified Termination) and in respect of the remaining 50% of any earned Units
within 10 days of December 31, 20__.2

 

The Committee may condition delivery of Shares or cash, as applicable, upon the
prior receipt from you of any undertakings which it may determine are required
to assure that the Shares or cash, as applicable, are/is being issued in
compliance with federal and state securities laws. The right to payment of any
fractional shares shall be satisfied in cash, measured by the product of the
fractional amount times the fair market value of a Share at the time of payment.

 

Transferability:

You may not transfer or assign the award for any reason, other than under your
will or as required by intestate laws.  Any attempted transfer or assignment
will be null and void.

 

Restrictions on Resale:

By accepting this Grant Agreement, you agree to be bound by IRT’s policies
regarding the transfer of the Shares and understand that there may be certain
times during the year in which the you will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging, or encumbering Shares.

 

Clawback:

Notwithstanding anything to the contrary contained herein, this Award will be
subject to the terms of any current or future clawback or recoupment policy
adopted by IRT, as well as any current or future law, regulation or stock
exchange listing requirement regarding clawback or recoupment of compensation.

 

Miscellaneous:

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives and/or guardians, that this Grant Agreement shall be
interpreted by the Board (or a committee thereof) and that any such
interpretation of the terms of this Grant Agreement and any determination made
by the Board (or a committee thereof) pursuant to this Grant Agreement shall be
final, binding and conclusive.  This Grant Agreement may be executed in
counterparts.  This Grant Agreement and the Award granted hereunder shall be
governed by Maryland Law.

 

This Grant Agreement and the Award granted hereunder are granted under and
governed by the terms and conditions of the Plan, the provisions of which are
incorporated herein by reference.  Additional

 

1

The last day of the regular Performance Period.

2

The first anniversary of the end of the regular Performance Period.

5

--------------------------------------------------------------------------------

 

provisions regarding your Award and definitions of capitalized terms used and
not defined in this Grant Agreement can be found in the Plan.  Any inconsistency
between this Grant Agreement and the Plan shall be resolved in favor of the
Plan. You hereby acknowledge receipt of a copy of the Plan. The invalidity or
unenforceability of any provisions of this Grant Agreement shall not affect the
validity or enforceability of any other provision of this Grant Agreement, which
shall remain in full force and effect.  In the event that any provision of this
Grant Agreement or any word, phrase, clause, sentence, or other portion hereof
(or omission thereof) should be held to be unenforceable or invalid for any
reason, such provision or portion thereof shall be modified or deleted in such a
manner so as to make this Grant Agreement as so modified legal and enforceable
to the fullest extent permitted under applicable law.

 




6

--------------------------------------------------------------------------------

 

BY SIGNING BELOW AND ACCEPTING THIS GRANT AGREEMENT AND THE AWARD GRANTED
HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN
THE PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

 

_______________________________________________________________

Authorized OfficerGrantee




7

--------------------------------------------------------------------------------

 

Appendix A

 

The actual number of Performance Share Units that may vest and be redeemed will
be based on the attainment of relative Total Shareholder Return (“TSR”) hurdles
over a three-year period, which include both share price appreciation and
reinvestment of common stock dividends, as well as a subjective evaluation of
your individual performance.

 

The actual number of Performance Share Units earned may range from 0% to 150% of
target based on actual performance during the performance period.

 

 

Performance Criteria

Weighting

Threshold

Target

Maximum

Relative 3-year TSR

70%

30th Percentile = 50% of Target for this component

50th Percentile =
100% of Target for this component

75th Percentile = 150% of Target for this component

Subjective Criteria

30%

Determined in the sole discretion of the Compensation Committee (may range from
0 to 150% of Target for this component)

No Performance Shares Units will be earned for performance below threshold.  The
number of Performance Share Units earned for performance outcomes between
threshold and target, or target and maximum, will be determined by straight line
interpolation.  

Relative 3-year TSR

For purposes of determining the Company’s achievement against this metric, the
Company’s TSR will be compared to the constituents of the FTSE NAREIT Apartment
Index (the “Index”) over the performance period, using the relative percentile
ranking approach for all constituents that are included in the Index over the
full performance period.

 

Subjective Criteria

 

The number of Performance Share Units earned with respect to this portion of the
award will be based on the Compensation Committee’s subjective evaluation of
your performance over the applicable performance period.

8